Title: To Thomas Jefferson from Samuel Morse, 26 June 1800
From: Morse, Samuel
To: Jefferson, Thomas



Sir
Danbury June 26. 1800

I have addressed a paper to you, the publication of which I have commenced in this town, and have dedicated to that cause, which in this state, and more in this town than any other part of the state, is universally spoken against. I mean the cause of Republicanism according to those ideas which were prevalent 6 years ago.
Persuaded, from the whole tenor of your public life, and from your acknowleged character, that this cause has one of the first places in your heart, I think you will not refuse this infant institution, your patronage, or slight the ardent efforts of a youth, in the cause of liberty.
If the times were perilous, during our revolutionary war, they are no less so at this day. We have against us multitudes of clamorous partizans who resigning their own right of thinking and acting, and guided wholly by those whose interest it is to decieve them, wish to crush the right of thinking and acting, and to introduce a class of men, who claiming under the title of gratitude, or confidence, should think for the whole society, and dictate the creed and the mode of conduct to all. The doctrine is now openly avowed, that while men were in office, we ought regard the dignity of the office too much to speak evil of the man. And why this?—Because all men are fallible, and because if we are not suited with their conduct, we can omit to re-elect them!!! Such is federal logic and such their aims, all this while they are scandalizing you as an atheist, a dishonest man, a friend to France and french depredations and the enemy of your own country, and its interests & constitution. This conduct and this language is not confined to the lower classes of this party, it is held by some whose information and intellects would teach them better. Lawyers of some repute do not scruple to say that the common law ought to govern the decisions of the federal courts, nor to defend Chase in declaring that a man had no right to the public documents, and that proof of a fact which came to the knowlege of the traverser  after making his declarations could not be admitted in a court of justice. They are terrified to death at the idea of a peace with France, lest it should encrease infidelity in our land, while they can boast for themselves, scarce a christian virtue. But what is more surprizing, they are afraid of Great Britain, and say that altho they hate her as much as they did last war, (and some were warm whigs) yet as we are so much weaker than she is we must submit to what we cannot help without great danger to our property on the high seas, and even on our own coasts: that, is, we must barter our independence for our safety, and this to a nation which which 20 years ago, when weak and divided, when accounted her subjects, we beat in the field and forced to acknowlege our independence.
Situated among such a class of men you will imagine that my external circumstances are not very agreeable, and perhaps will wonder when I tell you I have no property, (scarce 100 dollars) that I should risque such an establishment in such a place. But the neighboring towns will furnish I believe a sufficient circulation to maintain the paper, and I hope (if it is patronized by influential characters) that it will afford a decent support to my family. Much however must I suffer by slander and insult, perhaps, by personal abuse as I am threatened with tar & feathers, and the destruction of my press, but nothing they can inflict will oblige me to give up the privilege of declaring the necessity of a change of Measures, when systems of encroachment has been carried to such a height as I think they have been. I would give you a history of my engaging in the business, but I am tired of saying so much about myself, and I believe you must by this time be tired of reading it.
The present appearances declare that you will be our next President, this event I sincerely pray for, hoping that when you are in office, we shall not have to pay 8 per Cent interest on loans nor be driven to the necessity of an encrease of taxes. I hope we shall not have a standing army raised without an object, a sedition law to guard your public character from public discussion and animadversion, or an alien law to subject the men we had invited to our shores, to the caprice of an individual. I hope we shall not uncensured behold another Jonathan Robbins delivered up to a British Court Martial, for escaping from his bondmen; the ipse dixit of one of the British officers held forth as a justification of his death, tho given long after his soul and body had separated, and received through a circular channel and that of 4 or 5 different persons. Nor do I hope to hear of a Secretary of State, condemning the conduct and denying the charge on oath of an injured fellow citizen, whose assertions  were corroborated by the testimony of two others; merely on the honor of a British Captain.
Under your administration I hope to experience mild laws, a good government, light taxes, reduction of the public debt, economical expenditure, and peace with the world.
With a belief that as far as lies in your power you wi[ll pro]mote these objects, and persevere in pursuit of the true interests of the nation; I shall endeavor to promote your election to the next presidency, and if possible that you may get some of the votes from this State; this however is doubtful, though not altogether improbable.
But while I express my wishes, intentions and hopes, let me add that if you pursue those measures which have been pursued for some time past; I will be among the first to censure you before the public—
I might ask pardon for the freedom, with which I have written, but I think that Thomas Jefferson, the people’s friend, will not be offended with the plainness and sincerity of an American youth
I am with respect, your well wisher

Saml Morse

